NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN STACEY WEIGELT,                           No. 19-16892

                Plaintiff-Appellant,            D.C. No. 5:19-cv-02687-NC

 v.
                                                MEMORANDUM*
COUNTY OF MONTEREY; et al.,

                Defendants-Appellees,

and

MONTEREY COUNTY FAMILY
COURTS,

                Defendant.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                          Submitted September 8, 2020***

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brian Stacey Weigelt appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

out of his divorce. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Weigelt’s federal claims against

defendants City of Salinas (sued as “Salinas Police Department”), County of

Monterey, and Monterey County District Attorney’s Office because Weigelt failed

to allege facts sufficient to state a plausible claim. See Vill. of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000) (per curiam) (elements of an equal protection

“class of one” claim); Furnace v. Sullivan, 705 F.3d 1021, 1030 (9th Cir. 2013) (to

state an equal protection claim, plaintiff must show that the defendants acted with

an intent or purpose to discriminate against the plaintiff based upon membership in

a protected class); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.

2006) (elements of a § 1983 claim).

      The district court properly dismissed Weigelt’s state law claims because

Weigelt failed to allege facts sufficient to show that he complied with, or was

excused from, the claim presentment requirement of the California Government

Claims Act. See Cal. Gov’t Code § 911.2; State v. Superior Court, 90 P.3d 116,


                                           2                                    19-16892
122 (Cal. 2004) (plaintiff must allege facts demonstrating or excusing compliance

with the claim presentation requirement; otherwise, complaint is subject to general

demurrer).

      The district court properly dismissed Weigelt’s claims against defendant

Superior Court of California, County of Monterey (sued as “Monterey County

Family Courts”) because these claims were barred by the Eleventh Amendment.

See Simmons v. Sacramento Cty. Superior Court, 318 F.3d 1156, 1161 (9th Cir.

2003) (state courts are “arms of the state” entitled to Eleventh Amendment

immunity); Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir. 1995) (“The

Eleventh Amendment bars suits which seek either damages or injunctive relief

against a state, an arm of the state, its instrumentalities, or its agencies.” (citation

and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Weigelt’s request for oral argument, set forth in the opening and reply briefs,

is denied.

      AFFIRMED.




                                            3                                      19-16892